                                                                        FILED
                                                                    ~"!.,.CLERK'S OFFICE
                                                              us   0,:, I RICT COURT C:..O.N.Y.
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                  *       OfC O9 2019           *
-----------------------------------------------------------------------X
                                                               BROO~LYN OFFICE
ANGELA HOLLINS,

                          Plaintiff,
                                                                                 ORDER
                 V.                                                              14-CV-65 19 (WFK) (CLP)

CITY OF NEW YORK, et al.,

                          Defendants.

-----------------------------------------------------------------------X
WILLIAM F. KUNTZ, II, United States District Judge:

        On March 19, 20 19, Defendants filed a motion for bill of costs, seeking $631.40 in costs

as the prevailing party pursuant to Rule 54 of the Federal Rules of Civi l Procedure and Local

Civil Rule 54.1. See ECF No. 72. On March 2 1, 2019, the Court refen-ed this motion to

Magistrate Judge Cheryl Pollak for a Report and Recommendation. See ECF No. 73.

         On October 25, 2019, Judge Pollak directed Plaintiff to respond to the motion by

November 1, 2019, otherwise the motion would be considered unopposed. On November 14,

2019, Judge Pollak filed a Report and Recommendation recommending the Court grant

Defendant' s request given no objections were raised by Plaintiff and " it does not appear that

defendants will be prejud iced if served with exhibits in digital rather than hard copy form." See

ECF No. 74. Plaintiff did not fi le any objections to the Report and Recommendation.

        The Court reviews a Report and Recommendation for clear error when no objections

have been filed. See Covey v. Simonton, 48 1 F. Supp. 2d 224, 226 (E.D.N.Y. 2007) (Garaufis,

J.). We find no such error here. The Court therefore adopts the Report and Recommendation of
Judge Pollak in its entirety. Accordingly, it is hereby ordered
                                                         .
                                                                Defendant's motion for bill ofI

costs be granted, in accordance with the Report and Recommendation.




                                                                  s/WFK



Dated: December 6, 2019
       Brooklyn, New York




                                                 2
